Title: To George Washington from John Moylan, 13 September 1782
From: Moylan, John
To: Washington, George


                        Sir
                            Philadelphia 13th septr 1782
                        
                        I had the honnor of Addressing you Excellency by Colonel Tilghman in  Answer to your Letter of the 3d Ulto a Copy of it was Instantly layed before the secretary at War, & application since frequently made to the Superintendt of Finance for the means of  Enabling me to Comply with its Contents. The Distress of his situation, in the present Exhausted State of the Finances—seemed at first to give but little hopes of Success to my Representations but on Reconsidering the Necessity of the Troops, so pointedly Urged in your Excellency’s Letter, for want of Shirts, he finally Agreed to the Purchase of the Linnen, Which  had been nearly Entered upon, When to his great Relief , a Vessel fortunately  Arrived in this part from Amsterdam, Dispatched by Mr Thos Barclay, chiefly with Clothing for the Army the greatest part of this Supply consists of Linnen & as far as I can Judge of the Quantity by Invoice, I compute there will be a Sufficiency to give two shirts to Every Soldier. the Goods will be all Louded in a few Days, & if I am furnished with the means to make them up—I need not, I flatter myself, mention that nothing will be wasting on my part to Complete the Business with all possible Expedition—another Vessel partly loaded with public Clothing sailed under Convoy of this one, for Boston, where we hope to hear of her Arrival by the next post; & Mr Barclay was Still at Amsterdam Endeavouring to forward the Remainder of what public property was in that place—the Indefatigable Zeal of this gentleman, to which we owe this timely Supply—the Sacrifice, itis well known, he has, particularly in this Instance, made of his own private Interest to the Service of his Country, Justly Entitle him to the Thanks & Good Wishes of the Army, & the Continent in general. I shall transmit your Excellency in Course an Acct of the quantity &c. of the goods I receive, with a Return of Such Articles as we still have on hand, & may be Reckuoned upon as part of the next years Supply. Colonel Tilghman is fully Informed of the Distress of my Situation here for the want of Means to Comply with Engagements I have Entered into in behalf of the Public—his Complyance with my Request to Represent it in its true light, will have I flatter myself, fully Satisfyed your Excellency as to the motives of my Detention in this City. I have the honnor to be with the greatest Respect yr Excellency’s most Obedient  Humble Servant
                        
                            John MoylanColonl Genl
                        
                    